DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-047763, filed on 03/13/2017.

Allowable Subject Matter
Claims 1, 2 and 4-12 are allowed.
The following is an examiner’s statement of reasons for allowance: novel and inventive over prior art of record. The closest prior art Totsuka et al. (US 5,160,590 A) discloses a method for forming a plating, the method forming a plating on one side of a cathode (metallic member) (col. 1, lines 52-59) by: applying, to the side of the cathode, a paste (col. 3, lines 35-44); disposing a liquid holding member impregnated with the past on one side of an anode (opposing electrode) (col. 4, lines 30-39); opposing the cathode and the anode, and then bringing the liquid holding member and the paste into contact with each other; and applying a voltage between the cathode and the anode (col. 2, lines 1-8 and Fig. 1).
However, the independent claim 1 requires that the paste is obtained by mixing particles with a plating liquid, and the liquid holding member is impregnated with the plating liquid. Therefore the claimed invention is different in that the reference of Totsuka includes the same paste both in the coating of the cathode as well as being impregnated into the liquid holding member, whereas the invention of claim 1 requires that the plating liquid is impregnated into the liquid holding member, and the paste applied onto the cathode comprises the plating liquid and metal or resin particles. 

The instant invention provides a method for forming a high-concentration plating film with a simple and inexpensive facility that uses a small amount of plating liquid.

    PNG
    media_image1.png
    543
    750
    media_image1.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666.  The examiner can normally be reached on M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WOJCIECH HASKE/Examiner, Art Unit 1724